4/24/2019                                 2019 04 26 P
                         Case 2:19-cv-00136-RSM        Reply Disqualify
                                                     Document      41 Attorneys Motion - Google
                                                                        Filed 04/24/19      PageDocs1 of 7




    1                                                            THE HONORABLE RICARDO S. MARTINEZ 
    2
                                                                  
    3
                                                                  
    4
                                           UNITED STATES DISTRICT COURT 
    5                                     WESTERN DISTRICT OF WASHINGTON 
    6                                               AT SEATTLE 
    7        
    8        
    9        
   10       OLEG CHURYUMOV                                   CASE NO.: 2:19-cv-00136-RSM 
   11       Plaintiff,                                       PLAINTIFF’S REPLY TO DEFENDANTS’ 
   12                                                        OPPOSITION TO MOTION TO DISQUALIFY 
   13                                                        OPPOSING COUNSEL                                 
   14                                                        FOR CONFLICT OF INTEREST     
   15        
   16               v.                                       NOTE FOR MOTION CALENDAR: 
   17                                                        04/26/2019 
   18       AMAZON CORPORATE;                         
   19       UWAIS KHAN; 
   20       EDWIN MWANGO; 
   21       ANDREW BERG; 
   22       JOE RESUDEK; 
   23       ROBIN MENDELSON; 
   24       JEFF BEZOS; 
   25       BETH GALETTI 
   26        
   27       Defendants 
   28
                                                                      
   29                                                     

   30
             

   31
                                                                                          




https://docs.google.com/document/d/1SObmomQ-CmsKh7_kscCnIAAbN_yPH8KCZl4fQnwiNJg/edit#                            1/7
             
4/24/2019                              2019 04 26 P
                      Case 2:19-cv-00136-RSM        Reply Disqualify
                                                  Document      41 Attorneys Motion - Google
                                                                     Filed 04/24/19      PageDocs2 of 7


             
             
    1
                                                                Table of contents 

    2
            INTRODUCTION                                                                                         2 
    3
            ARGUMENT                                                                                             2 
    4
              Laws and case law applicable, standard of review are in favor of disqualification                  2 
    5
              Possibility along is enough for conflict of interest                                               2 
    6
              Counsel simply ignored and did not argue with facts in Plaintiff’s Motion                          3 
    7
              Communication between individual Defendants and Counsel is weird (RPC 1.4)                         3 
    8
              Defendant Bezos should get permission of shareholders as per RPC 1.13(g)                           4 
    9
              Counsel failed to report crime to shareholders as per RPC 1.13(b)                                  5 
   10
              Motion to Dismiss does not affect Motion to Disqualify                                             6 
   11
            CONCLUSION                                                                                           6 
   12        
   13
                                              




            Plaintiff’s Reply to Motion to disqualify Counsel        Pro Se Oleg Churyumov 
            Case No. 2:19-cv-00136-RSM 1                             1037 NE 65th St #81067 Seattle, WA 98115 
https://docs.google.com/document/d/1SObmomQ-CmsKh7_kscCnIAAbN_yPH8KCZl4fQnwiNJg/edit#                                 2/7
                                                                                                                   
4/24/2019                              2019 04 26 P
                      Case 2:19-cv-00136-RSM        Reply Disqualify
                                                  Document      41 Attorneys Motion - Google
                                                                     Filed 04/24/19      PageDocs3 of 7


             
             
    1                                                   I.      INTRODUCTION 

    2               “Plaintiff [is not a] client of Perkins Coie”. Dkt. # 40. at p. 2:18. Honorable Judge is 

    3       neither Counsel’s client. But nothing prohibits Judge to disqualify Counsel without request. 

    4                                                     II.    ARGUMENT 

    5       A.      Laws and case law applicable, standard of review are in favor of disqualiﬁcation 

    6               Introduction to LCR provides: “...judges of this district are very concerned about 

    7       professionalism among attorneys…” LCR 83.3(a) provides: “...attorneys appearing in this district 

    8       shall be familiar with and comply with the Washington Rules of Professional Conduct...” 

    9               Doubts as to existence of asserted conflict should favor disqualification. International 

   10       Business Machines Corp. v. Levin, 579 F.2d 271, 283 (3d Cir. 1978); Hull v. Celanese Corp., 513 

   11       F.2d 568, 571 (2d Cir. 1975); Chugach Electric Association v. United States District Court, 370 

   12       F.2d 441, 444 (9th Cir. 1966), cert. denied, 389 U.S. 820, 88 S.Ct. 40, 19 L.Ed.2d 71 (1967). 

   13       B.      Possibility along is enough for conﬂict of interest 

   14               Plain text of RPC 1.7(a) provides conflict of interest if representation “will be ... adverse 

   15       to another client” or “there is a significant risk…”. This future form of verbs means, just 

   16       possibility is enough for conflict of interest. RPC doesn’t require adverse effect in the past. 

   17               Counsel alleges, “Courts, however, will not deprive an opposing party of its attorney 

   18       based upon hypothetical allegations.” Dkt. # 40 at p. 8:24. (citing DALSING v. AUSSERER, No. 

   19       C15-5520 BHS (W.D. Wash. Nov. 23, 2015)). Dalsing is not applicable. In Dalsing, “Defendants 

   20       have asserted a conflict-free defense of absolute prosecutorial immunity” and indeed no “facts 

   21       are not discovered or defenses asserted that raise a conflict”. At the same time, in Dkt. # 35, 37 

   22       dozens of facts are discovered (and Counsel did not argue with most of them). Moreover, 




            Plaintiff’s Reply to Motion to disqualify Counsel      Pro Se Oleg Churyumov 
            Case No. 2:19-cv-00136-RSM 2                           1037 NE 65th St #81067 Seattle, WA 98115 
https://docs.google.com/document/d/1SObmomQ-CmsKh7_kscCnIAAbN_yPH8KCZl4fQnwiNJg/edit#                                    3/7
                                                                                                                      
4/24/2019                              2019 04 26 P
                      Case 2:19-cv-00136-RSM        Reply Disqualify
                                                  Document      41 Attorneys Motion - Google
                                                                     Filed 04/24/19      PageDocs4 of 7


             
             
    1       Dalsing suggests to discuss disqualification again as soon as “facts are discovered”. But 

    2       Defendants locked access to facts (RPC 3.4(a)) and to evidence. Dkt. # 30 at p. 3:20. 

    3       C.      Counsel simply ignored and did not argue with facts in Plaintiﬀ’s Motion 

    4               Counsel spent 7 pages (Dkt. # 40 at pp. 1-7) to bring case law not addressing facts of this 

    5       case. At the same time, Counsel ignored evidence of facts presented from Dkt. # 35 and 37: 

    6                   -   Counsel failed to inform Court about conflict of interest. Dkt. # 35 at p. 3:12. 
    7                   -   Khan has conflict of interest with Mwango. Id. at p. 4:11. 
    8                   -   Amazon isn’t interested to be accused with crimes of Khan. Id. at pp. 5:3 and 7:9. 
    9                   -   Amazon isn’t interested to sponsor individuals. Id. at p 8:10. 
   10                   -   Counsel never explained to Defendants conflict of interest. Id. at p. 9:17. 
   11                   -   Distribution of information about conflict of interest was prevented. Id. at 11:3. 
   12                   -   Conflicts can arise in upcoming (Dkt. # 39) settlement mediation. E. g. individual 
   13                       Defendants would agree for any terms of peaceful resolution because they don’t 
   14                       suffer as a result of that (they don’t pay damages out of their pocket etc), while 
   15                       the company’s budget and policies directly suffer as a result of settlement. And 
   16                       vice versa. Dkt. # 35 at p. 5:13. See comment 13 to RPC 1.8. 
   17                   -   Hiding summons is a conflict of interest. Dkt. # 37 at p. 6:21. 
   18                   -   Fraud of evidence (RPC 3.4(a) (see comment 2 to RPC 3.4), 8.4(a), (c)) is conflict 
   19                       of interest. Dkt. # 37 at p. 8:1. Misrepresentation was from the side of Counsel 
   20                       (not Defendants only) because Counsel knew that Defendants never responded to 
   21                       request for unlock evidence (Id. at p. 8:12). Then Counsel failed to disclose this 
   22                       fact (RPC 3.3(a)(2)) when denying allegations (Dkt. # 31 at p. 13:2). See also 
   23                       comments 3 and 12 to RPC 3.3. 
   24
            D.      Communication between individual Defendants and Counsel is weird (RPC 1.4) 

   25               Defendants are “jointly moving”. Dkt. # 40 at p. 8:3. But Counsel didn’t share all 

   26       information with them (RPC 1.4). Counsel doesn’t say why summons were not delivered to 

   27       Defendants from the reception. Dkt. # 37 at p. 6:21. Counsel presented no evidence that he 

   28       informed everybody about risks of dual representation. Dkt. # 35 at pp. 9:19 - 11:2. See comment 

   29       18 to RPC 1.7. See also Id. at pp. 11:3 - 12:5. See RPC 1.4 and comment 10 to RPC 1.13. 

   30               If Defendants would be informed, they won’t agree to waive Amazon liability. “They 



            Plaintiff’s Reply to Motion to disqualify Counsel     Pro Se Oleg Churyumov 
            Case No. 2:19-cv-00136-RSM 3                          1037 NE 65th St #81067 Seattle, WA 98115 
https://docs.google.com/document/d/1SObmomQ-CmsKh7_kscCnIAAbN_yPH8KCZl4fQnwiNJg/edit#                                  4/7
                                                                                                                    
4/24/2019                              2019 04 26 P
                      Case 2:19-cv-00136-RSM        Reply Disqualify
                                                  Document      41 Attorneys Motion - Google
                                                                     Filed 04/24/19      PageDocs5 of 7


             
             
    1       don’t want to go through the litigation alone, without corporate legal support.” Dkt. # 35 at p. 

    2       8:14. Counsel asked to waive Amazon’s liability (Dkt. # 28 at pp. 7:25 - 8:14), neglected 

    3       “reasonable diligence and promptness in representing” individual Defendants (RPC 1.3). 

    4               Such “betrayal” by Counsel makes applicable decision of Supreme Court Wood v. 

    5       Georgia, 450 U.S. 261, 101 S. Ct. 1097, 67 L. Ed. 2d 220 (1981) at 270: “...since their Counsel 

    6       has acted as the agent of the employer and has been paid by the employer, the risk of conflict of 

    7       interest in this situation is evident”. US Supreme Court decision supersedes any lower Courts. 

    8       E.      Defendant Bezos should get permission of shareholders as per RPC 1.13(g) 

    9               Plaintiff agrees, “it would be unrealistic to seek shareholder consent in each 

   10       single-Plaintiff employment lawsuit”. Dkt. # 40 at p. 10:9. Also, “it would be unrealistic to”: 

   11                   -   give a fair relief to every employee suffered as a result of violation of the law; 
   12                   -   charge every supervisor up to CEO for every violation of the law; 
   13                   -   pay huge attorney costs for legal representation after every law violation; etc etc 
   14
                    Counsel asks to waive liability because it is “unrealistic”. The only way to waive 

   15       “unrealistic” consequences is: do not violate the law. Amazon should implement policies 

   16       preventing employees from violations. Amazon failed to do that. Dkt. # 1-2 at p. 22 ¶ 195. 

   17               CEO Bezos “obtained the consent of an appropriate Amazon official” (Dkt. # 40 at p. 

   18       10:11). This “official” is subordinate of CEO in a chain of subordination. Asking subordinate for 

   19       approval constitutes extreme conflict of interest. Similarly, Bezos could ask his dog for approval. 

   20               Shareholders consent is required in RPC 1.13(g) exactly when CEO asks it. This is 

   21       because there is no authority higher than CEO except of shareholders and board. 

   22               Counsel (and/or Bezos) maliciously didn’t ask shareholders because they would never 

   23       approve it. As a result of Defendants’ outrageous retaliation, claims against Amazon almost 




            Plaintiff’s Reply to Motion to disqualify Counsel     Pro Se Oleg Churyumov 
            Case No. 2:19-cv-00136-RSM 4                          1037 NE 65th St #81067 Seattle, WA 98115 
https://docs.google.com/document/d/1SObmomQ-CmsKh7_kscCnIAAbN_yPH8KCZl4fQnwiNJg/edit#                                  5/7
                                                                                                                    
4/24/2019                              2019 04 26 P
                      Case 2:19-cv-00136-RSM        Reply Disqualify
                                                  Document      41 Attorneys Motion - Google
                                                                     Filed 04/24/19      PageDocs6 of 7


             
             
    1       doubled (Dkt. # 24). Reasonable shareholder never wants the company to lose its value as a 

    2       result of criminal employees. Shareholders would immediately terminate Khan, then company 

    3       would not be accused again. But Counsel failed to resolve conflict of interest (RPC 1.16(a)(1)). 

    4               While approval of shareholders could be “unrealistic”, notice to shareholders is not 

    5       “unrealistic”. Refusal to inform shareholders proves conflict between Counsel and shareholders. 

    6               If Bezos would steal money from Amazon, would Counsel represent both Amazon and 

    7       Bezos in the case regarding theft? Comment 35 to RPC 1.7 provides conflict when lawyer 

    8       represents company and lawyer serves as its director. To be the director or to represent the 

    9       director results in the same conflict. See comments 13, 14 to RPC 1.13. 

   10       F.      Counsel failed to report crime to shareholders as per RPC 1.13(b) 

   11               Counsel plays words (RPC 3.3(a)(1)) alleging that Plaintiff “admits that Amazon Human 

   12       Resources opened an investigation into his accusations”. Dkt. # 40 at p. 11:4. But the real text is: 

   13                       ...Plaintiff asked Amazon management and HR to investigate the crime, but they 
   14                       failed to perform the investigation. Dkt. # 24-1 at p. 12 ¶ 91. In 2 weeks after that, 
   15                       Plaintiff got a “visibility” receipt of his complaint from Amazon HR. On 
   16                       03/29/2019 Plaintiff escalated his concern about inactivity regarding the 
   17                       investigation of the crime … Immediately after that, on the same day Defendants 
   18                       disabled Plaintiff’s working email account and remotely blocked him access to the 
   19                       laptop and all the data … Plaintiff contacted the Defendants but they never 
   20                       responded… Dkt. #30 at pp. 4:10 - 5:3. 
   21
                    Defendants failed to investigate crime. Then Counsel failed to apply RPC 1.13(c), 3.3(b). 

   22               Counsel questions his professionalism (RPC 1.1) by denying that a “crime … is likely to 

   23       result in substantial injury to the organization...” Dkt. # 40 at p. 11:8. Counsel also did the same 

   24       in the past, e. g. he complained about Plaintiff’s picketing (Dkt. # 16 at p. 2:19), ignored 1st 

   25       Amendment and RCW 49.32.020 (RPC 3.3(a)(2)). See comment 4 to RPC 3.3. 




            Plaintiff’s Reply to Motion to disqualify Counsel      Pro Se Oleg Churyumov 
            Case No. 2:19-cv-00136-RSM 5                           1037 NE 65th St #81067 Seattle, WA 98115 
https://docs.google.com/document/d/1SObmomQ-CmsKh7_kscCnIAAbN_yPH8KCZl4fQnwiNJg/edit#                                   6/7
                                                                                                                     
4/24/2019                              2019 04 26 P
                      Case 2:19-cv-00136-RSM        Reply Disqualify
                                                  Document      41 Attorneys Motion - Google
                                                                     Filed 04/24/19      PageDocs7 of 7


             
             
    1       G.      Motion to Dismiss does not aﬀect Motion to Disqualify 

    2               Counsel says, there is no conflict if individual claims are dismissed. Dkt. # 40 at p. 12:11. 

    3               Counsel filed Motion to change schedule of Court decisions. Dkt. # 36. But the schedule 

    4       of decisions is a discretion of Court. Counsel has no such discretion. See also Dkt. # 37 at p. 11. 

    5               Conflict of interest already affected Defendants’ Motion to dismiss (Dkt. # 8) and Reply 

    6       (Dkt. # 31). Motion to dismiss can’t be decided until there is no conflict of interest. Dkt. # 37. 

    7               Counsel plays words (RPC 3.3(a)(1)) saying “Plaintiff even admits that when Defendants 

    8       moved to dismiss his complaint, the individual Defendants had no conflict with Amazon”. Dkt. # 

    9       40 at p. 8:6. In fact, Plaintiff noted: “...individual Defendants had no conflict with Amazon [at 

   10       02/06/2019, time of Motion to dismiss Dkt. # 8] regarding this point. But in future they could 

   11       have a conflict.” And this “future” already came in February-April of 2019 as a result of 

   12       outrageous retaliation by individual Defendants. Dkt. # 35 at pp. 5:4 (crime by Khan), 5:18 

   13       (Counselor failed to report crime to shareholders), 8:4 (Amazon separated its liability from 

   14       individuals), 12:9 (denial to investigate crime) etc. 

   15               Counsel abused procedure (RPC 3.3(a)(1)) saying that crime is made by “anonymous” 

   16       offenders. Dkt. # 40 at pp. 8:9, 8:15, 11:11. Plaintiff showed evidence: “anonymous” are Amazon 

   17       employees (Dkt. # 15 at p. 10 ¶ 65); Amazon has their identities; Defendants denied to disclose 

   18       “anonymous” (Dkt. # 24-1 at p. 12 ¶ 91); Counsel helped to hide the crime (RPC 1.13 (b) and 

   19       (c)(1), RPC 1.16(b)(3)); Khan never denied that he committed crime (Dkt. # 35 at p. 8:19). 

   20                                                  III.       CONCLUSION 

   21               Plaintiff asks to disqualify Counsel under RPC 1.1, 1.3, 1.4, 1.7, 1.8, 1.13, 1.16, 3.3, 3.4. 

   22       Dated: Apr 24, 2019                                 By: Oleg Churyumov 
   23                                                           1037 NE 65th St #81067 Seattle, WA 98115 




            Plaintiff’s Reply to Motion to disqualify Counsel         Pro Se Oleg Churyumov 
            Case No. 2:19-cv-00136-RSM 6                              1037 NE 65th St #81067 Seattle, WA 98115 
https://docs.google.com/document/d/1SObmomQ-CmsKh7_kscCnIAAbN_yPH8KCZl4fQnwiNJg/edit#                                    7/7
                                                                                                                      
